595 F.2d 364
101 L.R.R.M. (BNA) 2837, 86 Lab.Cas.  P 11,360
CHRYSLER CORPORATION, Eight Mile Road Stamping Plant, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1136.
United States Court of Appeals,Sixth Circuit.
April 9, 1979.

Eugene T. D'Ablemont, Kelley, Drye & Warren, New York City, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Patricia Cornwell Matthews, N.L.R.B., Washington, D. C., Bernard Gottfried, Director, Region 7, N.L.R.B., Detroit, Mich., for respondent.


1
Before WEICK and ENGEL, Circuit Judges, and BROWN*, District Judge.

ORDER

2
This proceeding is before us on the petition of Chrysler Corporation, Eight Mile Road Stamping Plant, to review an order of the National Labor Relations Board, dated January 19, 1977, reported at 227 NLRB No. 186, finding that Chrysler violated Section 8(a)(1) of the Act (29 U.S.C. § 151 Et seq.), by maintaining solicitation and distribution rules which were facially invalid, and on the cross-application of the Board for enforcement of its order.


3
We are of the opinion that Chrysler's Guide to Good Conduct Rules 17 and 18, involved in this proceeding, are not invalid on their face and are not vague, ambiguous and confusing.


4
The order of the Board is not supported by substantial evidence; in fact, there is not an iota of evidence that any employee of Chrysler at its Eight Mile Road Stamping Plant was ever confused or misled by the Rules, but in fact there was evidence that the employees over a period of years were abiding by the Rules in connection with solicitation and distribution of literature at the Company's plant.


5
There was also evidence that the Regional Director of the Board had approved the Rules.


6
It is therefore ORDERED that the petition for review be and it is hereby granted, and the Board's cross-application for enforcement be and it is hereby denied.



*
 The Honorable Bailey Brown, Chief Judge, United States District Court for the Western District of Tennessee, sitting by designation